                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:                                                CHAPTER 13
Michelle V Mims                                                  CASE NO. 20-42128-PJS
                                                                 JUDGE PHILLIP J SHEFFERLY
Debtor                                    /


             TRUSTEE'S OBJECTIONS TO CONFIRMATION OF CHAPTER 13 PLAN
      Now Comes the Chapter 13 Trustee, KRISPEN S. CARROLL, and files her objections

pursuant to E.D. Mich. LBR 3015-3(a) and opposes confirmation of the Chapter 13 Plan where

it does not comply with Bankruptcy Code provisions, 11 U.S.C. §§ 1325, 1322, other

applicable provisions of Title 11 Chapter 13 and Local Bankruptcy Rules, as follows:


         1. Trustee objects to confirmation where debtor has not paid the filing fee as required
             by 11 U.S.C. § 1325(a)(2).

         2. Trustee requests copies of debtor's recently filed 2015, 2016, 2017, 2018 and
             2019 City of Detroit income tax returns.

         3. Based upon the pay stubs provided, it appears debtor has overstated the income
             disclosed on Schedule I. As such, Trustee questions the feasibility of debtor’s
             Chapter 13 Plan pursuant to 11 U.S.C. § 1325 (a)(6).




                                                                         Page 1 of 3
          20-42128-pjs   Doc 25   Filed 04/03/20   Entered 04/03/20 08:12:38   Page 1 of 3
         Wherefore, the Chapter 13 Trustee prays this Honorable Court deny confirmation of
the debtor's Chapter 13 Plan.


Dated: April 03, 2020                      OFFICE OF THE CHAPTER 13 TRUSTEE -DETROIT
                                           KRISPEN S. CARROLL, CHAPTER 13 TRUSTEE

                                           /s/ MARGARET CONTI SCHMIDT
                                           Krispen S. Carroll (P49817)
                                           Margaret Conti Schmidt (P42945)
                                           719 Griswold Street, Ste 1100
                                           Detroit, MI 48226
                                           (313) 962-5035
                                           notice@det13ksc.com




                                                                        Page 2 of 3
        20-42128-pjs    Doc 25   Filed 04/03/20   Entered 04/03/20 08:12:38   Page 2 of 3
                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:                                                  CHAPTER 13
Michelle V Mims                                                    CASE NO. 20-42128-PJS
                                                                   JUDGE PHILLIP J SHEFFERLY
Debtor                                     /


                                     CERTIFICATE OF MAILING
I hereby certify that on the date indicated below, I electronically filed TRUSTEE'S OBJECTIONS
TO CONFIRMATION OF CHAPTER 13 PLAN with the Clerk of the Court using the ECF system
which will send notification of such filing to the following:

             JOHN STEINBERGER
             17515 W NINE MILE RD #420
             SOUTHFIELD, MI 48075


 April 03, 2020                                /s/ Shannon Horton
                                               SHANNON HORTON
                                               For the Office of the Chapter 13 Trustee-Detroit
                                               719 Griswold Street, Ste 1100
                                               Detroit, MI 48226
                                               (313) 962-5035
                                               notice@det13ksc.com




                                                                           Page 3 of 3
         20-42128-pjs    Doc 25    Filed 04/03/20    Entered 04/03/20 08:12:38   Page 3 of 3
